
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


RESTRICTED STOCK UNIT AND CASH AWARD AGREEMENT

        This RESTRICTED STOCK UNIT AND CASH AWARD AGREEMENT (this "Agreement")
is made as of the         day of                        ,             (the "Date
of Grant"), between MTR Gaming Group, Inc. a Delaware corporation (the
"Company"), and                        (the "Participant"). The Restricted Stock
Units hereunder are granted pursuant to the terms of the Company's 2010 Long
Term Incentive Plan (the "Plan"). Capitalized terms used herein but not defined
shall have the meanings set forth in the Plan.

        Section 1.    Grant of Restricted Stock Units; Payment of Cash
Compensation.    

        (a)    Restricted Stock Unit Award.    The Company grants to the
Participant, on the terms and conditions hereinafter set forth, an award
of                                     (                        ) Restricted
Stock Units (the "RSUs"). The RSUs are notional, non-voting units, which will
entitle the Participant to receive payments, subject to the terms hereof, in
shares of Common Stock on the payment dates specified in Section 3 hereof.

        (b)    Additional Cash Compensation.    The Company grants to the
Participant, on the terms and conditions hereinafter set forth, a cash award in
the aggregate amount of                                     ($            ) (the
"Cash Compensation"), which will entitle the Participant to receive payments,
subject to the terms hereof, in cash on the payment dates specified in Section 3
hereof.

        Section 2.    Vesting and Payment of RSUs and Cash Compensation.    

        (a)    General.    Subject to Section 2(b) hereof, [one-third (1/3) of
the RSUs (i.e.,              RSUs) and one-third (1/3) of the Cash Compensation
(i.e., ($            ) shall vest and become non-forfeitable upon each of the
first, second, and third anniversaries of the Date of Grant,](1) subject to the
Participant's continued Service as of each applicable vesting date. If such
Service requirement is not satisfied as to any portion of the RSUs or Cash
Compensation, such unvested portion shall be immediately forfeited.

        (b)    Accelerated Vesting.    Notwithstanding the terms and conditions
of Section 2(a) hereof, the RSUs and the Cash Compensation shall become fully
vested and non-forfeitable upon (i) the occurrence of a Change in Control,
provided that the Participant is in Service on the date of such Change in
Control, (ii) the Company's termination of the Participant's Service if such
termination is not due to Cause, the death of the Participant, or the Disability
of the Participant[, or (iii) the Participant's termination of his or her
Service for Good Reason.](2) For purposes hereof, "Disability" shall mean that
the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months, as determined by the Committee in
its discretion. Notwithstanding anything contained in this Agreement to the
contrary, if the Participant is employed pursuant to an employment agreement
with the Company, the terms "Cause", "Disability" [and "Good Reason"] shall have
the meanings ascribed thereto in such employment agreement, and if no such
employment agreement exists, the term "Cause" shall have the meaning ascribed
thereto in the Plan.



--------------------------------------------------------------------------------

(1)Alternative vesting schedules, if applicable, to be inserted as determined by
the Committee in its discretion pursuant to the Plan.

(2)Include only in awards to employees with employment agreements that provide
for severance upon termination by the employee for Good Reason.

1

--------------------------------------------------------------------------------



        Section 3.    Payment of RSUs and Cash Compensation.    Any RSUs and
Cash Compensation that vest and become non-forfeitable in accordance with
Section 2 hereof shall be paid as soon as practicable after the date upon which
the RSUs and Cash Compensation vest and become non-forfeitable (the date of
payment, a "Payment Date"); provided, however, that the Payment Date shall be no
later than March 15th in the year following the calendar year of the applicable
vesting date. Any RSUs that become vested and non-forfeitable shall be paid by
the Company by delivering to the Participant a number of shares of Common Stock
equal to the number of RSUs that become payable upon that applicable Payment
Date. Any Cash Compensation that becomes vested and non-forfeitable shall be
paid by the Company in cash on the applicable Payment Date.

        Section 4.    Restrictions on Transfer.    Neither this Agreement nor
any RSUs or rights to Cash Compensation covered hereby may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company.

        Section 5.    Investment Representation.    Upon the acquisition of the
RSUs or Common Stock at a time when there is not in effect a registration
statement under the Securities Act of 1933 relating to the Common Stock, the
Participant hereby represents and warrants, and by virtue of such acquisition
shall be deemed to represent and warrant, to the Company that the RSUs or Common
Stock shall be acquired for investment and not with a view to the distribution
thereof, and not with any present intention of distributing the same, and the
Participant shall provide the Company with such further representations and
warranties as the Company may require in order to ensure compliance with
applicable federal and state securities, blue sky and other laws. No RSUs or
Common Stock shall be acquired unless and until the Company and/or the
Participant shall have complied with all applicable federal or state
registration, listing and/or qualification requirements and all other
requirements of law or of any regulatory agencies having jurisdiction, unless
the Committee has received evidence satisfactory to it that the Participant may
acquire the RSUs or Common Stock pursuant to an exemption from registration
under the applicable securities laws. Any determination in this connection by
the Committee shall be final, binding and conclusive. The Company reserves the
right to legend any certificate or book entry representation of the Common Stock
conditioning sales of such shares upon compliance with applicable federal and
state securities laws and regulations.

        Section 6.    Adjustments.    The RSUs granted hereunder shall be
subject to the provisions of Section 4.3 of the Plan relating to adjustments for
recapitalizations, reclassifications and other changes in the Company's
corporate structure.

        Section 7.    Tax Withholding.    Payment of the RSUs and the Cash
Compensation shall be subject to all applicable tax withholdings. The Company
shall have the power and the right to deduct or withhold (including, without
limitation, by reduction of the number of shares of Common Stock subject to the
RSUs), or require the Participant to remit to the Company, the minimum statutory
amount to satisfy federal, state, and local taxes, domestic or foreign, required
by law or regulation to be withheld with respect to any taxable event arising as
a result of this Agreement.

        Section 8.    Application of Section 409A of the Code.    To the extent
applicable, it is intended that this Agreement comply with the provisions of
Section 409A of the Code, so as to prevent inclusion in gross income of any
amounts payable or benefits provided hereunder in a taxable year that is prior
to the taxable year or years in which such amounts or benefits would otherwise
actually be distributed, provided or otherwise made available to the
Participant. This Agreement shall be construed, administered, and governed in a
manner consistent with this intent. If and to the extent that any payment or
benefit under this Agreement is determined by the Company to constitute
"non-qualified deferred compensation" subject to Section 409A of the Code and is
payable to the Participant by reason of termination of employment, then such
payment or benefit shall be made or provided to the Participant only upon a
"separation from service" as defined for purposes of Section 409A of the Code.
In no event will the Company be liable for any additional tax, interest or
penalties that may be

2

--------------------------------------------------------------------------------




imposed on the Participant under Section 409A of the Code or any damages for
failing to comply with Section 409A of the Code.

        Section 9.    No Right of Continued Service.    Nothing in the Plan or
this Agreement shall confer upon the Participant any right to continued Service.

        Section 10.    Limitation of Rights.    The Participant shall not have
any privileges of a shareholder of the Company with respect to the RSUs awarded
hereunder, including without limitation any right to vote shares underlying the
RSUs or to receive dividends or other distributions in respect thereof until the
date of the issuance to the Participant of a share of Common Stock in payment of
the RSUs.

        Section 11.    Construction.    This Agreement and the RSUs and Cash
Compensation granted hereunder are granted by the Company pursuant to the Plan
and are in all respects subject to the terms and conditions of the Plan. The
Participant hereby acknowledges that a copy of the Plan has been delivered to
the Participant and accepts the RSUs and the Cash Compensation hereunder subject
to all terms and provisions of the Plan, which are incorporated herein by
reference. In the event of a conflict or ambiguity between any term or provision
contained herein and a term or provision of the Plan, the Plan will govern and
prevail. The construction of and decisions under the Plan and this Agreement are
vested in the Committee, whose determinations shall be final, conclusive and
binding upon the Participant.

        Section 12.    Governing Law.    This Agreement shall be construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to the choice of law principles thereof.

        Section 13.    Counterparts.    This Agreement may be executed in
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

        Section 14.    Binding Effect.    This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, successors and assigns.

        Section 15.    Entire Agreement.    This Agreement and the Plan
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof, merging any and all prior agreements. Notwithstanding
the foregoing, if the Participant is employed pursuant to an employment
agreement with Company, any provisions thereof relating to this Agreement
including, without limitation, any provisions regarding acceleration of vesting
and/or payment hereunder in the event of termination of employment, shall be
fully applicable and supersede any conflicting provisions hereof.

[SIGNATURES ON FOLLOWING PAGE]

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first above written.

    MTR GAMING GROUP, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

      Name:            

--------------------------------------------------------------------------------

      Title:            

--------------------------------------------------------------------------------

 
 
 
PARTICIPANT
 
 


--------------------------------------------------------------------------------

Participant's Signature                Date
 
 
Participant's Name

 


    Address:            

--------------------------------------------------------------------------------

 
 
 
 
 


--------------------------------------------------------------------------------

 

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3

